The trial court’s identification charge properly focused on the issue of the accuracy as well as the veracity of the identification testimony of the complaining witness, and *442stressed the need to weigh all the facts and circumstances (see, People v Memminger, 126 AD2d 752, 753). Concerning defendant’s claims of prosecutorial misconduct during summation (of which only one has been preserved), all of the prosecutor’s statements now challenged were either fair comments on the evidence, or fair responses to the defense summation. Concur —Sullivan, J. P., Milonas, Ellerin and Kupferman, JJ.